Exhibit 99.2 (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian Dollars) JUNE 30, 2007 MANAGEMENTS RESPONSIBILITY FOR FINANCIAL REPORTING The consolidated financial statements and other information in management’s discussion and analysis were prepared by the management of Goldbelt Resources Ltd. (the "Company"), reviewed by the Audit Committee of the Board of Directors and approved by the Board of Directors. Management is responsible for the preparation of the consolidated financial statements and believes that they fairly represent the Company’s financial position and the results of its operations in accordance with Canadian generally accepted accounting principles. Management has included amounts in the Company’s consolidated financial statements based on estimates, judgments and policies that it believes reasonable in the circumstances. To discharge its responsibilities for financial reporting and for the safeguarding of assets, management believes that it has established appropriate systems of internal accounting control which provide reasonable assurance, at appropriate cost, that the assets are maintained and accounted for in accordance with its policies and that transactions are recorded accurately in the Company’s books and records. The Board of Directors, through its Audit Committee, is responsible for ensuring that management fulfils its responsibilities for financial reporting and internal control. The Audit Committee is composed of three directors. This Committee meets periodically with management and the independent auditors to review accounting, auditing, internal control and financial reporting matters. The consolidated financial statements as at June 30, 2007 and for the year then ended have been audited by PricewaterhouseCoopers LLP, the independent auditors, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). The consolidated financial statements as at June 30, 2006 and for the years ended June 30, 2006 and 2005 were audited by other auditors, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). The other auditors had full and free access to the Audit Committee. Collin Ellison President and Chief Executive Officer September 7, 2007 Thomas Holder Chief Financial Officer 2 INDEPENDENT AUDITORS' REPORT To the Shareholders of Goldbelt Resources Ltd. We have audited the consolidated balance sheet of Goldbelt Resources Ltd. as at June 30, 2007, and the consolidated statements of operations and deficit, cash flows and shareholders’ equity for the year then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards and with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at June 30, 2007, and the results of its operations and its cash flows for the year then ended in accordance with Canadian generally accepted accounting principles. The consolidated financial statements as at June 30, 2006 and for the years ended June 30, 2006 and 2005, were audited by other auditors who expressed an opinion without reservation on those consolidated financial statements in their report dated August 4, 2006. “PricewaterhouseCoopers LLP” Toronto, Canada Chartered Accountants Licensed Public Accountants September 7, 2007 COMMENTS BY AUDITORS FOR U.S. READERS ON CANADA – U.S. REPORTING DIFFERENCE In the United States, reporting standards for auditors require the addition of an explanatory paragraph (following the opinion paragraph) when the consolidated financial statements are affected by conditions and events that cast substantial doubt on the Company's ability to continue as a going concern, such as those described in Note 1 to the consolidated financial statements.Our report to shareholders dated September 7, 2007 is expressed in accordance with Canadian reporting standards which do not permit a reference to such events and conditions in the auditors’ report when these are adequately disclosed in the financial statements. “PricewaterhouseCoopers LLP” Toronto, Canada Chartered Accountants Licensed Public Accountants September 7, 2007 3 Goldbelt Resources Ltd. (An Exploration Stage Company) Consolidated Balance Sheets As at June 30 (In thousands of Canadian Dollars) 2007 2006 $ $ ASSETS Current Cash 577 494 Restricted cash (Note 3) 863 - Short-term investments (Note 3) 3,950 5,625 Receivables 594 51 Prepaid expenses and deposits 345 66 6,329 6,236 Plant deposit (Note 4) - 187 Plant and equipment (Note 4) 3,581 201 Mineral properties (Note 5) 21,109 14,057 31,019 20,681 LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities (Note 6) 3,925 370 Shareholders’ equity Capital stock 34,218 23,242 Contributed surplus 2,143 1,741 Deficit (9,267 ) (4,672 ) 27,094 20,311 31,019 20,681 Nature of operations and going concern (Note 1) The accompanying notes are an integral part of these consolidated financial statements. Approved by the Board of Directors “Elizabeth A. Martin” “Paul J. Morgan” Director Director 4 Goldbelt Resources Ltd. (An Exploration Stage Company) Consolidated Statements of Operations and Deficit Years ended June 30 (In thousands of Canadian Dollars, except number of shares and per share data) 2007 2006 2005 $ $ $ Expenses Corporate, general and administrative 3,712 2,149 1,354 Stock-based compensation (Notes 6 and 7) 1,202 1,217 412 Project financing 84 131 - Amortization 30 18 1 Loss before other items (5,028 ) (3,515 ) (1,767 ) Other income Foreign exchange gain 103 134 27 Interest income 330 68 4 433 202 31 Loss for the year (4,595 ) (3,313 ) (1,736 ) Balance, beginning of year (4,672 ) (1,359 ) 377 Balance, end of year (9,267 ) (4,672 ) (1,359 ) Loss per common share Basic and diluted (0.08 ) (0.09 ) (0.10 ) Weighted average number of common shares Basic and diluted 60,652,597 38,475,471 17,274,397 Nature of operations and going concern (Note 1) The accompanying notes are an integral part of these consolidated financial statements 5 Goldbelt Resources Ltd. (An Exploration Stage Company) Consolidated Statements of Cash Flows Years ended June 30 (In thousands of Canadian Dollars) 2007 2006 2005 $ $ $ Operating activities Loss for the year (4,595 ) (3,313 ) (1,736 ) Items not affecting cash: Amortization 30 18 1 Stock-based compensation 1,202 1,217 412 Gain on foreign exchange (85 ) (125 ) (17 ) (3,448 ) (2,203 ) (1,340 ) Changes in non-cash working capital items: (Note 11) (50 ) (227 ) 203 Net cash in operating activities (3,498 ) (2,430 ) (1,137 ) Investing activities Acquisition of plant and equipment (2,846 ) (182 ) (37 ) Exploration and development expenditures (5,543 ) (3,806 ) (717 ) Plant deposit 187 (187 ) - Acquisition of subsidiaries - - (2,183 ) Short term investments 1,675 (1,199 ) (4,426 ) Restricted cash (863 ) - - Net cash used in investing activities (7,390 ) (5,374 ) (7,363 ) Financing activities Proceeds on issuance of capital stock 11,655 8,408 8,200 Share issue costs (684 ) (215 ) (654 ) Net cash provided by financing activities 10,971 8,193 7,546 Increase (Decrease) in cash 83 389 (954 ) Cash, beginning of year 494 105 1,059 Cash, end of year 577 494 105 The accompanying notes are an integral part of these consolidated financial statements. 6 Goldbelt Resources Ltd. (An Exploration Stage Company) Consolidated Statements of Cash Flows Years ended June 30 (In thousands of Canadian Dollars) Number of Number of Contributed Shares Amount Warrants Surplus Deficit Total $ Authorized: Unlimited number of common shares without par value Balance, June 30, 2004 8,155,140 662 2,000,000 18 377 1,057 Exercise of warrants 2,000,000 200 (2,000,000 ) - - 200 Private Placement 16,000,000 8,000 - - - 8,000 Shares and warrants issued for: Purchase of subsidiary 7,779,412 3,890 16,188,687 - - 3,890 Sponsor’s fees 175,000 88 - - - 88 Stock-based compensation - - - 412 - 412 Warrants issued for agents’ compensation - (223 ) 1,068,550 223 - Share issue cost - (879 ) - - - (879 ) Net loss for the year - (1,736 ) (1,736 ) Balance, June 30, 2005 34,109,552 11,738 17,257,237 653 (1,359 ) 11,032 Private placement 1,538,462 1,000 - - - 1,000 Exercise of warrants 10,588,235 6,882 (10,588,235 ) - - 6,882 Shares and warrants issued for: Purchase of subsidiary 3,570,453 3,043 950,226 - - 3,043 Warrants issued for: Agents’ compensation - 25 363,590 25 - - Warrants cancelled - - (1,176,471 ) - - - Exercise of options 660,000 102 - (36 ) - 66 Exercise of agents’ compensation options 821,045 579 (1,076,946 ) (119 ) - 460 Stock-based compensation - - - 1,218 - 1,218 Share issue costs - (77 ) - - - (77 ) Net loss for the year - (3,313 ) (3,313 ) Balance, June 30, 2006 51,287,747 23,242 5,729,401 1,741 (4,672 ) 20,311 Private placement 7,600,000 7,980 - - - 7,980 Exercise of warrants 4,714,932 2,944 (4,714,932 ) - - 2,944 Exercise of agents’ compensation warrants 1,013,969 750 (1,013,969 ) (128 ) - 622 Exercise of stock options 200,000 173 - (65 ) - 108 Expiry of warrants - - (500 ) - - - Stock-based compensation - - - 407 - 407 Warrants issued for agents’ compensation (188 ) - 532,000 188 - - Share issue cost - (683 ) - - - (683 ) Net loss for the year - (4,595 ) (4,595 ) Balance, June 30, 2007 64,816,648 34,218 532,000 2,143 (9,267 ) 27,094 7 Goldbelt Resources Ltd. (An Exploration Stage Company) Notes to the ConsolidatedFinancial Statements June 30,2007 (In thousands of Canadian Dollars unless otherwise shown) 1.NATURE OF OPERATIONS AND GOING CONCERN Operations Goldbelt Resources Ltd. (the “Company” or “Goldbelt”) is a Canadian-based resource company engaged in the acquisition, exploration and development of precious metal properties primarily in Burkina Faso, West Africa and is presently developing its 90%-owned Inata gold project (the “project”). Going Concern The accompanying financial statements have been prepared on the basis of Canadian generally accepted accounting principles (“Canadian GAAP”) applicable to a “going concern”, which contemplates the realization of assets and liquidation of liabilities during the normal course of operations. However, certain historical adverse conditions and events cast substantial doubt upon the validity of this assumption. During the years ended June 30, 2007, 2006 and 2005, the Company incurred losses of $4,595, $3,313 and $1,736, respectively. Cash flow required for operating activities, totaled $7,065 for these three years. To date the Company has not earned any revenues from its mineral properties and has an accumulated deficit of $9,267. The Company is considered to be in the exploratory stage and is subject to the risks and challenges similar to other companies in that stage of development. These risks include, but are not limited to, the dependence on key individuals, successful discovery of economically recoverable reserves, the preservation of the Company’s interest in the underlying mineral claims, the ability of the Company to obtain financing necessary to complete development of the project and the future profitable production therefrom or alternatively upon the Company’s ability to dispose of its interests on an advantageous basis and continue as a “going concern”. In addition, the properties may be subject to sovereign risk, including political and economic instability, government regulations relating to mining, currency fluctuations and local inflation. At June 30, 2007, the Company had working capital of $2,404. The funds required to continue operations and exploration activities during this period have been financed primarily from the issue of equity. The Company will continue to search for additional sources of debt and equity financing. However, there can be no assurance it will be able to raise sufficient funds in the future. There can be no assurances that the Company’s activities will be successful and as a result there is substantial doubt regarding the “going concern” assumption. These consolidated financial statements do not reflect adjustments that would be necessary if the “going concern” assumption were not appropriate. If the “going concern” assumption were not appropriate for these consolidated financial statements, then adjustments to the carrying values of the assets and liabilities, the reported expenses and the balance sheet classifications, which could be material, may be necessary. The accompanying consolidated financial statements are prepared by management in accordance with Canadian GAAP, and in the opinion of management, include all adjustments considered necessary for fair and consistent presentation of financial statements. 8 Goldbelt Resources Ltd. (An Exploration Stage Company) Notes to the Consolidated Financial Statements June 30, 2007 (In thousands of Canadian Dollars unless otherwise shown) 2.SIGNIFICANT ACCOUNTING POLICIES Basis of consolidation These consolidated financial statements include the accounts of the Company and the following subsidiaries: Resolute (West Africa) Ltd 100% owned Goldbelt Resources (Jersey) Ltd 100% owned SMB West Africa (Jersey) Ltd 100% owned Goldbelt Resources (West Africa) S.A.R.L. 100% owned Société Des Mines de Belahouro S.A. 90% owned 521966 BC Ltd 100% owned Goldbelt Management Services, Inc 100% owned Goldbelt International, LLC 100% owned Resolute (West Africa) Mining Company S.A. 100% owned Use of estimates The preparation of financial statements in accordance with Canadian GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Significant estimates and assumptions include those related to the recoverability of the carrying value of mineral properties, estimated useful lives of plant and equipment, determinations as to whether costs are expensed or deferred and estimate of stock-based compensation expense. While management believes that these estimates and assumptions are reasonable, actual results could vary significantly. Short-term investments Short-term investments consist of guaranteed investment certificates (“GICs”) with maturity dates of more than a period of 90 days. Short-term investments are carried at cost, which approximates fair value. Plant and equipment Equipment is recorded at cost less accumulated amortization. Amortization of equipment used for exploration and development is capitalized to mineral properties. Amortization is recorded using the straight-line method based on a useful life of five years for office and field equipment, and three years for computer equipment and vehicles. Leasehold improvements are amortized on a straight-line basis over the term of the respective lease. Mineral properties All costs related to the acquisition, exploration and development of mineral properties are capitalized by property. Upon reaching commercial production, these capitalized costs will be transferred from exploration properties to producing properties on the consolidated balance sheet and will be amortized using the unit-of-production method over estimated ore reserves. 9 Goldbelt Resources Ltd. (An Exploration Stage Company) Notes to the Consolidated Financial Statements June 30, 2007 (In thousands of Canadian Dollars unless otherwise shown) 2.SIGNIFICANT ACCOUNTING POLICIES (continued) The carrying value of mineral properties is evaluated for impairment at least annually and also when events or changes in circumstances indicate the related carrying amounts may not be recoverable and are written down when the long-term expectation is that the net carrying amount will not be recovered. Title to mineral properties involves certain inherent risks due to the difficulties of determining the validity of certain claims as well as the potential for problems arising from the frequently ambiguous conveyance history typical of many mineral properties.The Company has investigated title to all of its mineral properties and, to the best of its knowledge, titles to all of its properties are in good standing. Income taxes Income taxes are accounted for under the asset and liability method. Under this method, current income taxes are recognized for the estimated income taxes payable for the current period. Future income tax assets and liabilities are determined based on differences between the financial reporting and tax basis of assets and liabilities, and are measured using the substantively enacted tax rates and laws that will be in effect when the differences are expected to reverse. The effect on future tax assets and liabilities of a change in tax rates is recognized in income in the period during which the change in rates is considered to be substantively enacted.To the extent that the Company does not consider it more likely than not that a future tax asset will be recovered, it provides a valuation allowance against the excess. Stock-based compensation The Company has a stock-based compensation plan (“the Plan”), as described in note 7. The Company uses the fair-value method to measure the compensation cost of stock options. Compensation costs are measured at the grant date based on the fair value of the award using the Black-Scholes option pricing model. Compensation expense for options with immediate vesting is recognized in the period of the grant and for options without immediate vesting is recognized on a straight line basis over the vesting periods, with a corresponding increase to contributed surplus. Compensation costs for all share based payments are based on the grant date fair value. Foreign currency translation The Company’s subsidiaries are integrated foreign operations and are translated into Canadian dollars using the temporal method. Under this method, monetary items are translated at the exchange rate in effect at the balance sheet date and non-monetary items are translated at historical exchange rates. Income and expense items are translated at rates approximating those in effect at the time of transactions. Translation gains and losses are reflected in the statement of operations for the year. Loss per share Loss per share computations are based upon the weighted average number of common shares outstanding during the year. The Company uses the treasury stock method to compute the dilutive effect of options, warrants and similar instruments. Under this method it is assumed that the proceeds deemed to be received on the exercise of these instruments are applied to reacquire common shares at the average market price during the year. When the Company reports a loss, the diluted net loss per common share is equal to the basic net loss per common share due to the anti-dilutive effect of the outstanding stock options. 10 Goldbelt Resources Ltd. (An Exploration Stage Company) Notes to the Consolidated Financial Statements June 30, 2007 (In thousands of Canadian Dollars unless otherwise shown) 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Asset retirement obligation The Company accounts for asset retirement obligations (“ARO”) by recognizing the fair value of a liability for an ARO in the period in which it is incurred if a reasonable estimate of fair value can be made. The associated asset retirement costs are capitalized as part of the carrying amount of the long-lived asset and depreciated over the life of the asset. The Company has determined it has no material ARO’s as at June 30, 2007 and 2006. Comparative figures Certain comparative figures have been reclassified to conform to the presentation format used in the current period. 3.SHORT-TERM INVESTMENTS AND RESTRICTED CASH 2007 2006 $ $ GICS with maturities less than 12 months 3,950 5,625 GICs yield average interest of 3.7% (2006 – 4.0%). Restricted cash is the result of two security pledges ($713 associated with a contract for the plant dismantling and $150 for corporate credit cards used primarily for travel expenses). 4.PLANT AND EQUIPMENT Accumulated Net Book 2007 Cost Amortization Value $ $ $ Process plant (1) 3,051 - 3,051 Vehicles 365 95 270 Computer equipment 131 47 84 Field equipment 123 32 91 Office equipment 88 39 49 Leasehold improvements 36 - 36 3,794 213 3,581 11 Goldbelt Resources Ltd. (An Exploration Stage Company) Notes to the Consolidated Financial Statements June 30, 2007 (In thousands of Canadian Dollars unless otherwise shown) 4.PLANT AND EQUIPMENT(continued) Accumulated Net Book 2006 Cost Amortization Value $ $ $ Vehicles 72 2 70 Field equipment 86 3 83 Computer equipment 39 11 28 Office equipment 36 16 20 233 32 201 (1)
